Title: To George Washington from Major General William Heath, 25 January 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Jany 25 1778

I have been duly honored by the receipt of yours of the 29th December & 9th Instant. Every assistance in my power shall be afforded to Major Blackden, and I am happy to find that he will obtain most of the Articles which are necessary without much difficulty or delay.
General Steuben having grown impatient to proceed to the Army, had set out before the arrival of your Excellency’s Letter which I have taken the liberty to enclose.
I have dispatched General Learneds letter to him. General Glover being present has received his. He having received Orders from Genl Gates to attend the Troops of the Convention from Albany to Cambridge, & to collect, and settle the Accounts of supplies, and also of the damages committed on the road until they arrived at Cambridge, is now a little embarrassed with them & informs me that he shall write your Excellency, and fully represent his situation.
Colo. Lee has just requested leave to resign his Commission in the Army, I have taken the liberty to enclose his request, and beg a signification of your Excellencys pleasure. For my own part I much regret that so good an Officer as Colo. Lee undoubtedly is should leave the Service and I have said all in my power to dissuade him from it. But it has so happened that fortune has shewn him the smooth side of her face in the course of the last year at Sea. He has now a great private Interest which must be attended to, or great loss will be consequent. It is with reluctance that he thinks of leaving the Army, and has assured me that if he can find a person between this & receiving your answer, who is capable of manageing his business he will continue, but if he cannot find such an one he must, although never so disagreeable, resign.
We have now a fair prospect of a supply of all kinds of necessaries for the Army, except provisions, if money can be furnished for the purchase of them; but the prices are most intollerable, and some method must be devised for their regulation, and the avaricious must be curbed in their insatiable dispositions or our expences will soon become insupportable. As to provisions I fear we shall be much straitned. The Commissaries are daily representing to me the great probability of it. The

want of Money subjects us to many inconveniences. Our pay Officer has been out for near a month past—our Expences great, and a very considerable part of it for the troops of the Convention, and no advantage as to our relief is to be expected from a payment of Genl Burgoynes Accounts as payment is to be made in Solid Coin and the money transmitted to the Treasury. I have been representing our situation to Congress in every letter for some time, but no releif has as yet arrived. I have applied to the Assembly here for the loan of a Sum of money, They have it not in their power, or would gladly do it, We have borrowed of private persons as much as has been possible—I have taken every step in my power, and until money arrives the public service does, and unavoidably will suffer much—I have the honor to be, with great respect Your Excellencys Most Obedient Humble Servant

W. Heath

